    Case: 4:20-cv-01148-PAB Doc #: 3 Filed: 07/07/20 1 of 3. PageID #: 8




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO


 Dayvon Bryan Riley,                                Case No. 4:20cv1148

                                Petitioner,
                  -vs-                              JUDGE PAMELA A. BARKER


 Mark Williams, Warden                              MEMORANDUM OPINION AND
                                                    ORDER

                                Respondent.


                                              Introduction

        Pro se Petitioner Dayvon Bryan Riley, a federal inmate incarcerated at FCI Elkton, has filed

an “Emergency Petition for Writ of Habeas Corpus” under 28 U.S.C. § 2241. (Doc. No. 1.) In his

Petition, Petitioner seeks immediate release from federal custody on the basis the Bureau of Prisons

(“BOP”) is failing to provide him and other prisoners adequate protection from the COVID-19 virus.

(See id. at 1-2.) Petitioner does not represent that he has exhausted his administrative remedies with

the BOP in connection with his claim for release due to his health conditions.               Rather, he

acknowledges he has not exhausted his remedies with the BOP, contending that exhaustion would be

futile. (See id. at 2.)

                                    Standard of Review and Discussion

        Federal district courts must conduct an initial review of habeas corpus petitions. See 28

U.S.C. § 2243; Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545 (6th Cir. 2011). A

court must deny a petition "if it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief" in the district court. Rule 4 of the Rules Governing § 2254 Cases

in the United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).
    Case: 4:20-cv-01148-PAB Doc #: 3 Filed: 07/07/20 2 of 3. PageID #: 9




       Upon review, the Court finds that the Petition must be dismissed without prejudice.

        Before a prisoner may seek habeas corpus relief under § 2241, he must first exhaust his

administrative remedies within the BOP. Settle v. Bureau of Prisons, No. 16-5279, 2017 WL

8159227, at *2 (6th Cir. Sept. 20, 2017). Where “it is apparent on the face of a § 2241 petition that

the petitioner has not exhausted his administrative remedies, a district court may sua sponte dismiss

the petition without prejudice.” Id.

       Exhaustion of administrative remedies serves two main purposes: 1) it “protects

administrative agency authority,” by ensuring that an agency has an opportunity to review and revise

its actions before litigation is commenced, which preserves both judicial resources and administrative

autonomy; and 2) it promotes efficiency because “[c]laims generally can be resolved much more

quickly and economically in proceedings before an agency than in litigation in federal court.”

Woodford v. Ngo, 548 U.S. 81, 89 (2006) (citing McCarthy v. Madigan, 503 U.S. 140, 145 (1992)).

In addition, exhaustion of available administrative procedures also ensures that the Court has an

adequate record before it to review the agency action in question. Woodford, 548 U.S. at 89. See

also Detroit Newspaper Agency v. N.L.R.B., 286 F.3d 391, 396 (6th Cir. 2002) (“The purpose of the

exhaustion doctrine is to allow an administrative agency to perform functions within its special

competence, to make a factual record, to apply its expertise and to correct its own errors so as to moot

judicial controversies.”) (quoting Shawnee Coal Co. v. Andrus, 661 F.2d 1083, 1092 (6th Cir. 1981)

(other citations omitted)).

       This Court agrees with other courts in this district that have held it is necessary for federal

prisoners to demonstrate they have exhausted their administrative remedies with the BOP before

seeking habeas corpus relief under § 2241 due to COVID-19 circumstances, regardless of the


                                                   2
   Case: 4:20-cv-01148-PAB Doc #: 3 Filed: 07/07/20 3 of 3. PageID #: 10




statutory basis for their claim. See, e.g., Cottom v. Williams, No. 4: 20 CV 574, 2020 WL 2933574

(N.D. Ohio June 3, 2020), citing among other cases Bronson v. Carvaljal, Case No. 4: 20-cv-914,

2020 WL 2104542 (N.D. Ohio May 1, 2020). As Judge Lioi reasoned in Bronson, the BOP has

procedures in place and is in the best position in the first instance to determine which federal prisoners

are suitable for release based on COVID 19 risk factors.

                                                  Conclusion

       Accordingly, in that the Petition on its face indicates Petitioner has not yet exhausted his

remedies with the BOP and the Court does not find Riley’s conclusory assertion of futility sufficient

to excuse exhaustion in the COVID 19 context, his Petition is dismissed without prejudice to re-filing

upon full exhaustion in accordance with 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Habeas

Corpus Cases. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith

       IT IS SO ORDERED.

                                                        s/Pamela A. Barker
                                                        PAMELA A. BARKER
Date: July 7, 2020                                      U. S. DISTRICT JUDGE




                                                    3
